Citation Nr: 1333041	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  13-03 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, currently evaluated as 60 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from March 1982 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In September 2013, the Veteran testified by videoconference from Reno, Nevada, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.

During the September 2013 the matter of TDIU was discussed (see Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009) (holding that a request for TDIU, whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation)).  The Veteran testified that he was engaged in substantially gainful employment.  As such, a claim for TDIU is not raised.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

During his 2013 Board hearing, the Veteran testified that his asthma has worsened since has last VA examination in June 2011.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected asthma.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim for a new examination.  On remand all of the Veteran's outstanding VA treatment records dated after January 2013 should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Associate, with the claims file, physically or electronically, all of the Veteran's VA medical records dated after December 2012 to the present.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent, frequency and severity of his asthma symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all outstanding records with the claims file, schedule the Veteran for a VA examination to ascertain the severity of his respiratory disability.  The examiner must review the claims file in conjunction with the examination, and must interview the Veteran during the examination.  All indicated studies, including pulmonary function testing, must be done, and all subjective complaints and objective findings must be documented in the examination report.  

A complete rationale for any opinions provided must set forth in a legible report.  

4.  After completion of all of the above and any other development deemed necessary, readjudicate the Veteran's claim for a rating higher than 60 percent for his service-connected asthma disability.  If the benefit sought is not granted in full, issue the Veteran a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

